DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/21 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 8/13/21, with respect to claims 1-30 have been fully considered and are persuasive.  The rejection of claims 1-30 has been withdrawn. 


	
Allowable Subject Matter
Claims 1-34 are allowed.

Claims 1-34 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … operating in a first mode in a wireless network over a radio frequency spectrum band; receiving a signal indicating that an attenuation value of the radio frequency spectrum band has satisfied a threshold attenuation value; and switching, based at least in part on the signal indicating that the attenuation value has satisfied the threshold attenuation value, from the first mode to a second mode for wireless communications in the wireless network.…in combination with other limitations recited as specified in Claim 1.

Another close prior art of record is Lin et al (Pub No: 2018/0132197). Lin teaches operating in a first mode in a wireless network over a radio frequency spectrum band (Lin, [0370] operating a UE in a wireless network over a set of beams); an attenuation value of the radio frequency spectrum band has satisfied a threshold attenuation value (Lin, [0371] a change of pathloss value becomes larger than a threshold).  Lin does not teach operating in a first mode in a wireless network over a radio frequency spectrum band; receiving a signal indicating that an attenuation value of the radio frequency spectrum band has satisfied a threshold attenuation value; and switching, based at least in part on the signal indicating that the attenuation value has satisfied the threshold attenuation value, from the first mode to a second mode for wireless communications in the wireless network.

The second closest prior art of record is Khalid et al (Pub No: 2021/0037441). Khalid teaches a value that indicates a base station provides poor wireless connectivity (Khalid [0095]). The poor connectivity an indication of high pathloss (Khalid [0095]). Then a handoff determination is made based on the value (Khalid [104]).  Khalid does not teach operating in a first mode in a wireless network over a radio frequency spectrum band; receiving a signal indicating that an attenuation value of the radio frequency spectrum band has satisfied a threshold attenuation value; and switching, based at least in part on the signal indicating that the attenuation value has satisfied the threshold attenuation value, from the first mode to a second mode for wireless communications in the wireless network..
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469